DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Status

Claim 1, 9, and 17 have been amended.
No claims are canceled. 
No new claims are added. 
Claims 1-24 are presented for examination.

Current amendment of independent claims 1, 9, and 17 overcomes prior nonstatutory obviousness-type double patenting rejection of claims 1, 9, and 17. Prior nonstatutory obviousness-type double patenting rejection of claims 1, 9, and 17 has been withdrawn.   

Response to Arguments

Applicant's arguments filed 10/26/2021 have been fully considered but they are moot in view of new ground of rejection.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




Claims 1, 2, 4, 6, 7-10, 12, 14, 15-18, 20, and 22-24 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Sansom et al. (US 20130014171), in view of Dempski et al. (US 20100083306).

Regarding claim 1, Sansom discloses, A method for use in connection with a client device and a sequence of media content that includes a first portion followed by a second portion (par. 0063, fig. 1 discloses, content sources 102 arranged to provide content for reception by a plurality of content receivers 108 (e.g. set-top boxes) and subsequent viewing of the content, par. 0221-0222, fig. 8 discloses live broadcast contains, the primary video content item 174 comprises a television program and the one or more breaks 176 comprise an advertisement break in which one or more secondary broadcast video content items are displayed), the method comprising:
	receiving, by the client device from a content distributor, the media content (par. 0063, fig. 1 discloses, content sources 102 arranged to provide content for reception by a plurality of content receivers 108 (e.g. set-top boxes) and subsequent viewing of the content);
	while the client device is receiving at least a portion of the media content (par. 0221-0222, fig. 8 discloses live broadcast contains, the primary video content item 174 comprises a television program and the one or more breaks 176 comprise an advertisement break): 
(i) presenting, by the client device, the first portion of the sequence of media content (par. 0221-0222, fig. 8 discloses live broadcast contains, the primary video content item 174 comprises a television program and the one or more breaks 176 comprise an advertisement break in which one or more secondary broadcast video content items are displayed);
(ii) performing, by the client device, a content replacement operation, wherein performing the content replacement operation comprises presenting replacement media content instead of the second portion of the sequence of media content (par. 0153, discloses, replacement advertisement content items received at the content receiver are inserted by the content receiver into an advertisement break of a broadcast content item received at the content receiver in place of original advertisement content items in the advertisement break), wherein both the second portion of the sequence of media content and the replacement media content are non-interactive media content (par. 0221 discloses typical video content broadcast stream, as illustrated in FIG. 8, such as a live television (satellite, terrestrial or and wherein the second portion of the sequence of media content lacks a link presented therein (par. 0221 discloses advertisements part of the broadcast stream, where this paragraph or any other paragraphs does not disclose that this advertisements contains any link presented). 
Sansom does not discloses, (iii) while performing the content replacement operation, performing, by the client, device, an overlay operation, wherein performing the overlay operation comprises overlaying supplemental media content on at least a portion of the replacement media content. 
Dempski discloses, (iii) while performing the content replacement operation, performing, by the client, device, an overlay operation, wherein performing the overlay operation comprises overlaying supplemental media content on at least a portion of the replacement media content (par. 0027 discloses the method provides an enhanced television broadcast program with replacement advertisements rendered on the set-top box and displayed instead of the television broadcast advertisement accompanying the program replacement advertisement is selected based on viewer profile or preferences, i.e. original advertisement is being replaced by replacement advertisements based on viewer profile, par. 0039 discloses,  a commercial for a new drug may at the option of the viewer provide additional graphic . 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sansom by teaching of, while performing the content replacement operation, overlaying supplemental media content on at least a portion of the replacement media content, as taught by Dempski, to a richer television viewing experience that provides customized, personalized, interactive enhancements, as disclosed in in Dempski, par. 0004. 

Regarding claim 2, the method of claim 1, 
Sansom further discloses, wherein the sequence of media content further includes control data encoded therein (par. 0179 discloses, par. 0179  discloses, DVB stack 155 is configured to detect a signal in a received broadcast video content item indicating the start point of an advertisement), the method further comprising:
detecting, by the client device, the control data, wherein the client device performs at least one of the content replacement operation or the overlay operation responsive to detecting the control data (par. 0179  discloses, DVB stack 155 is configured to detect a signal in a received broadcast video content item indicating the start point of an advertisement. The DVB stack 155 forwards a second notification .

Regarding claim 4, the method of claim 1, 
Sansom further discloses, further comprising:
receiving an instruction to perform at least one of the content replacement operation or the overlay operation (par. 0179 discloses, The DVB stack 155 forwards a second notification signal to the CPU 141 that such a signal has been detected. Upon receipt of such second notification signal at the CPU 141, the CPU 141 instructs the video decoder 143 to stop decoding the broadcast video content stream and decode the playlist of one or more replacement advertisement content items, fig. 4, par. 0156 discloses components of a content receiver 108, which includes The DVB stack 155, CPU 141), wherein the client device performs at least one of the content replacement operation or the overlay operation responsive to receiving the instruction (par. 0179 discloses, the CPU 141 instructs the video decoder 143 to stop decoding the broadcast video content stream and decode the playlist of one or more replacement advertisement content items). 

Regarding claim 6, the method of claim 1, 
Sansom further discloses, wherein the second portion of the sequence of media content is a portion of a non-targeted advertisement, and wherein at least one of the replacement media content or the supplemental media content is a portion of a targeted advertisement (par. 0177 discloses, the replacement advertisement content items are targeted against a user currently logged-in to the content receiver).

Regarding claim 7, the method of claim 1, 
Sansom in view of Dempski further discloses, wherein the supplemental media content comprises interactive supplemental media content (Dempski par. 0039 discloses, a commercial for a new drug may at the option of the viewer provide additional graphic comparisons of effectiveness with drugs that the viewer may currently be consuming, graphic animations of how the drugs work may be displayed. Links may be provided for additional information related to the diseases that the drugs are intended to treat that may be displayed superimposed on the commercial, i.e. links are interactive).

Regarding claim 8, the method of claim 7, 
Sansom in view of Dempski further discloses, further comprising:
receiving, by the client device, user input representing a user interaction with the interactive supplemental media content (Dempski par. 0041 discloses, targeted commercials may be presented to the viewer based on past travel experiences or preferences stored in the system, airlines may offer commercials with interactive ; and
responsive to receiving the user input, performing, by the client device, a corresponding action (Dempski par. 0041 discloses, targeted commercials may be presented to the viewer based on past travel experiences or preferences stored in the system, airlines may offer commercials with interactive options allowing viewers to see new features of the airlines, or even reserving flights or selecting seats for booked tickets).

Regarding claim 9, Sansom discloses, A non-transitory computer-readable storage medium having stored thereon program instructions that, when executed by one or more processors of a client device (see par. 0292), cause the client device to perform operations in connection with a sequence of media content that includes a first portion followed by a second portion (par. 0063, fig. 1 discloses, content sources 102 arranged to provide content for reception by a plurality of content receivers 108 (e.g. set-top boxes) and subsequent viewing of the content, par. 0221-0222, fig. 8 discloses live broadcast contains, the primary video content item 174 comprises a television program and the one or more breaks 176 comprise an advertisement break in which one or more secondary broadcast video content items are displayed), the operations comprising:
receiving from a content distributor, the media content (par. 0063, fig. 1 discloses, content sources 102 arranged to provide content for reception by a plurality of content receivers 108 (e.g. set-top boxes) and subsequent viewing of the content);
	while receiving at least a portion of the media content (par. 0221-0222, fig. 8 discloses live broadcast contains, the primary video content item 174 comprises a television program and the one or more breaks 176 comprise an advertisement break): 
 	(i) presenting the first portion of the sequence of media content (par. 0221-0222, fig. 8 discloses live broadcast contains, the primary video content item 174 comprises a television program and the one or more breaks 176 comprise an advertisement break in which one or more secondary broadcast video content items are displayed);
(ii) performing a content replacement operation, wherein performing the content replacement operation comprises presenting replacement media content instead of the second portion of the sequence of media content (par. 0153, discloses, replacement advertisement content items received at the content receiver are inserted by the content receiver into an advertisement break of a broadcast content item received at the content receiver in place of original advertisement content items in the advertisement break), wherein both the second portion of the sequence of media content and the replacement media content are non-interactive media content (par. 0221 discloses typical video content broadcast stream, as illustrated in FIG. 8, such as a live television (satellite, terrestrial or cable) broadcast, contains a primary broadcast video content item 174 and one or more breaks 176 in the primary broadcast video content item 174, i.e. a typical television broadcast contains original content and original advertisements, here this paragraph or any other paragraphs does not discloses that these first portion (i.e. broadcast video) or second sequence (i.e. advertisements) are interactive, therefore they are non-interactive), and wherein the second portion of the sequence of media content lacks a link presented therein (par. 0221 discloses advertisements part of the broadcast stream, where this paragraph or any other paragraphs does not disclose that this advertisements contains any link presented).
Sansom does not discloses, (iii) while performing the content replacement operation, performing, by the client, device, an overlay operation, wherein performing the overlay operation comprises overlaying supplemental media content on at least a portion of the replacement media content. 
Dempski discloses, (iii) while performing the content replacement operation, performing, by the client, device, an overlay operation, wherein performing the overlay operation comprises overlaying supplemental media content on at least a portion of the replacement media content (par. 0027 discloses the method provides an enhanced television broadcast program with replacement advertisements rendered on the set-top box and displayed instead of the television broadcast advertisement accompanying the program replacement advertisement is selected based on viewer profile or preferences, i.e. original advertisement is being replaced by replacement advertisements based on viewer profile, par. 0039 discloses,  a commercial for a new drug may at the option of the viewer provide additional graphic comparisons of effectiveness with drugs that the viewer may currently be consuming, graphic animations of how the drugs work may be displayed. Links may be provided for additional information related to the diseases that the drugs are intended to treat that may be displayed superimposed on the commercial, i.e. based on viewer profile such as viewer drug currently consuming, the replaced advertisement may be further enhanced by superimposing additional information). 
 Sansom by teaching of, while performing the content replacement operation, overlaying supplemental media content on at least a portion of the replacement media content, as taught by Dempski, to a richer television viewing experience that provides customized, personalized, interactive enhancements, as disclosed in in Dempski, par. 0004. 

Regarding claim 10, Sansom meets the claim limitations as set forth in claim 2.
Regarding claim 12, Sansom meets the claim limitations as set forth in claim 4.
Regarding claim 14, Sansom meets the claim limitations as set forth in claim 6.
Regarding claim 15, Sansom in view of Dempski meets the claim limitations as set forth in claim 7.
Regarding claim 16, Sansom in view of Dempski meets the claim limitations as set forth in claim 8.

Regarding claim 17, Sansom discloses, A client device comprising one or more processors and a non-transitory computer-readable storage medium having stored thereon program instructions that, when executed by the one or more processors (see par. 0292), cause the client device to perform operations in connection with a sequence of media content that includes a first portion followed by a second portion (par. 0063, fig. 1 discloses, content sources 102 arranged to provide content for reception by a plurality of content receivers 108 (e.g. , the operations comprising: 
receiving, by the client device from a content distributor, the media content (par. 0063, fig. 1 discloses, content sources 102 arranged to provide content for reception by a plurality of content receivers 108 (e.g. set-top boxes) and subsequent viewing of the content);
	while the client device is receiving at least a portion of the media content (par. 0221-0222, fig. 8 discloses live broadcast contains, the primary video content item 174 comprises a television program and the one or more breaks 176 comprise an advertisement break): 
(i) presenting the first portion of the sequence of media content (par. 0221-0222, fig. 8 discloses live broadcast contains, the primary video content item 174 comprises a television program and the one or more breaks 176 comprise an advertisement break in which one or more secondary broadcast video content items are displayed);
(ii) performing a content replacement operation, wherein performing the content replacement operation comprises presenting replacement media content instead of the second portion of the sequence of media content (par. 0153, discloses, replacement advertisement content items received at the content receiver are inserted by the content receiver into an advertisement break of a broadcast content item ), wherein both the second portion of the sequence of media content and the replacement media content are non-interactive media content (par. 0221 discloses typical video content broadcast stream, as illustrated in FIG. 8, such as a live television (satellite, terrestrial or cable) broadcast, contains a primary broadcast video content item 174 and one or more breaks 176 in the primary broadcast video content item 174, i.e. a typical television broadcast contains original content and original advertisements, here this paragraph or any other paragraphs does not discloses that these first portion (i.e. broadcast video) or second sequence (i.e. advertisements) are interactive, therefore they are non-interactive), and wherein the second portion of the sequence of media content lacks a link presented therein (par. 0221 discloses advertisements part of the broadcast stream, where this paragraph or any other paragraphs does not disclose that this advertisements contains any link presented).
Sansom does not discloses, (iii) while performing the content replacement operation, performing, by the client, device, an overlay operation, wherein performing the overlay operation comprises overlaying supplemental media content on at least a portion of the replacement media content. 
Dempski discloses, (iii) while performing the content replacement operation, performing, by the client, device, an overlay operation, wherein performing the overlay operation comprises overlaying supplemental media content on at least a portion of the replacement media content (par. 0027 discloses the method provides an enhanced television broadcast program with replacement advertisements rendered on the set-top box and displayed instead of the television . 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sansom by teaching of, while performing the content replacement operation, overlaying supplemental media content on at least a portion of the replacement media content, as taught by Dempski, to a richer television viewing experience that provides customized, personalized, interactive enhancements, as disclosed in in Dempski, par. 0004. 

Regarding claim 18, Sansom meets the claim limitations as set forth in claim 2.
Regarding claim 20, Sansom meets the claim limitations as set forth in claim 4.
Regarding claim 22, Sansom meets the claim limitations as set forth in claim 6.
Regarding claim 23, Sansom in view of Dempski meets the claim limitations as set forth in claim 7.
Regarding claim 24, Sansom in view of Dempski meets the claim limitations as set forth in claim 8.



Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Sansom et al. (US 20130014171), in view of Dempski et al. (US 20100083306), in further view of Topchy et al. (US 20090259325).

Regarding claim 3, the method of claim 2, 
Sansom in view of Dempski does not disclose, wherein the control data comprises steganographic data.  
Topchy discloses, wherein the control data comprises steganographic data (par. 0016 discloses hiding code in a stenographic manner, decoder obtains hidden code and takes predetermined action based on the code, such as changing advertisements).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sansom in view of Dempski by teaching of using the teaching of control data having stenographic data, as taught by Topchy, to provide the code in hidden manner in order to keep the control data safe as disclosed in Topchy par. 0016. 

Regarding claim 11, Sansom in view of Dempski in further view of Topchy meets the claim limitations as set forth in claim 3.
Regarding claim 19, Sansom in view of Dempski in further view of Topchy meets the claim limitations as set forth in claim 3.


Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Sansom et al. (US 20130014171), in view of Dempski et al. (US 20100083306), in view of LaJoie et al. (US 20110078729).

Regarding claim 5, the method of claim 4, 
Sansom in view of Dempski does not disclose, generating, by the client device, fingerprint data representing the first portion of the sequence of media content; and
sending, by the client device, the generated fingerprint data to be used to recognize the first portion of the sequence of media content, and wherein the client device receives the instruction to perform at least one of the content replacement operation or the overlay operation in response to sending the generated fingerprint data.
LaJoie discloses, further comprising:
generating, by the client device, fingerprint data representing the first portion of the sequence of media content (par. 0129 discloses audio signature 912 is produced by user equipment and sent to a remote server, here the portion of the media sequence is the one which currently being displayed)); and
sending, by the client device, the generated fingerprint data to be used to recognize the first portion of the sequence of media content (par. 0129 discloses audio signature 912 is produced by user equipment and sent to a remote server, here the portion of the media sequence is the one which currently being displayed)), and wherein the client device receives the instruction to perform at least one of the content replacement operation or the overlay operation in response to sending the generated fingerprint data (par. 0131 discloses server identifies signatures and pushes audio information to user, server determines how the information should be received by user device such as displayed on the display screen, stored in audio data store, or added to an audio library, i.e. server instructs receiving device to perform display of the audio information, where audio information is displayed as overlay as shown in fig. 8A when the audio asset starts playing in the video program). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sansom in view of Dempski by teaching of client device generating and sending fingerprint of portion of media content, and in response client device receives instruction to perform overlay operation, as taught by LaJoie, to provide the additional information in visual format specific to the identified content that is being played, as disclosed in LaJoie, par. 0003. 

Regarding claim 13, Sansom in view of Dempski in further view of LaJoie meets the claim limitations as set forth in claim 5.
Regarding claim 21, Sansom in view of Dempski in further view of LaJoie meets the claim limitations as set forth in claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423